A conveyance by deed of personals to one for life is a conveyance of the absolute property, generally speaking; but I have great doubts whether the rule applies to slaves as subjects of property.
Such limitations of slaves with remainder over by deed has been generally practiced and understood to be good, and it is countenanced by the case of Times v. Potter, 1 N.C. 12.
Let the jury give their verdict, and I will carry this case to the (131) Court of Conference, to be decided upon by all the judges.
The jury found for the reversioner, who had given an estate for life, not disposing of the residue, and the Court of Conference ordered a new trial, for that a gift for life by deed was a gift of the absolute property to the donee for life.
NOTE. — See note to Tims v. Potter, 1 N.C. 12, and the cases there referred to and Glasgow v. Flowers, 2 N.C. 234.